IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-41338
                            Summary Calendar



ROBERT FRANKLIN CALDWELL,

                                           Plaintiff-Appellant,

versus

THOMAS J. PRASIFKA; CARLOS RIOS;
DANIEL FERNANDEZ, Captain,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           (C-01-CV-327)
                       --------------------
                          March 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Robert Franklin Caldwell, Texas prisoner

#933046, appeals the district court’s dismissal of his 42 U.S.C. §

1983 complaint as frivolous and for failure to state a claim,

pursuant to 28 U.S.C. § 1915A. Caldwell argues that the procedures

used in the prison’s disciplinary proceedings violated due process.

He contends that the punishments imposed were “serious enough” to

trigger due process protections and were excessive, in violation of

the   Eighth   Amendment.    Caldwell   further   maintains   that   the

magistrate judge erred in dismissing his claims and should have

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth 5TH CIR. R. 47.5.4.
conducted a hearing pursuant to Spears v. McCotter, 766 F.2d 179,

180 (5th Cir. 1985), overruled on other grounds by Neitzke v.

Williams, 490 U.S. 319 (1989).

     The limited restrictions imposed as a result of Caldwell’s

disciplinary convictions did not result in the imposition of an

atypical or significant hardship in relation to the ordinary

incidents of prison life as contemplated by Sandin v. Conner, 515
U.S. 472, 483 (1995).       See Madison v. Parker, 104 F.3d 765, 767-68

(5th Cir. 1997).       Therefore, Caldwell cannot complain of the

constitutionality     of    the   procedural     devices    attendant   on   his

disciplinary hearings.        See Orellana v. Kyle, 65 F.3d 29, 32 (5th

Cir. 1995).

     To the extent that Caldwell seeks any relief related to the

loss of good-time credits, “[a] prisoner cannot, in a § 1983

action, challenge the fact or duration of his confinement or

recover   good-time        credits   lost   in     a   prison     disciplinary

proceeding.”     Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir.

1998)(en banc).     Furthermore, if a prisoner is challenging the

validity of the procedures used in a prison disciplinary proceeding

to deprive him of good-time credits, and a favorable judgment would

imply   the   invalidity     of   the   conviction     or   the   duration   of

confinement, his claims for damages and declaratory relief are

likewise not cognizable in a 42 U.S.C. § 1983 action until the

relevant conviction has been reversed. See Edwards v. Balisok, 520
U.S. 641, 648 (1997).




                                        2
       As to Caldwell’s Eighth Amendment claim, the punishments

imposed in the disciplinary hearings, as alleged by Caldwell, were

not so serious as to deny him “the minimal civilized measure of

life’s necessities.”      See Farmer v. Brennan, 511 U.S. 825, 834

(1994)(quotations and citations omitted).           Violations of prison

rules or regulations, without more, do not give rise to a 42 U.S.C.

§ 1983 cause of action.       See Hernandez v. Estelle, 788 F.2d 1154,

1158 (5th Cir. 1986).

       As Caldwell makes no argument that the magistrate judge erred

in dismissing his equal protection claim as frivolous, that issue

is deemed abandoned.     See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).     And, because Caldwell failed to allege any claims

cognizable under 42 U.S.C § 1983, there was no need to conduct a

Spears hearing.     Cf. Parker v. Carpenter, 978 F.2d 190, 191-92

nn.2-3 (5th Cir. 1992).

       Caldwell’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).            Because

the appeal is frivolous, it is DISMISSED.           See 5TH CIR. R. 42.2.

Both   our   dismissal   of   this   appeal   and   the   district   court’s

dismissal count as “strikes” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Caldwell therefore has two “strikes” under 28 U.S.C. § 1915(g).           We

caution him that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under




                                      3
imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                                 4